Citation Nr: 0020692	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  92-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
ulcerative colitis, currently rated as 30 percent disabling.

2.  Entitlement to an initial compensable disability rating 
for chronic arthralgia of multiple joints prior to January 
21, 2000.

3.  Entitlement to a disability rating in excess of 20 
percent for chronic arthralgia of multiple joints beginning 
January 21, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant's active military service extended from July 
1978 to April 1979.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.  A 1991 rating decision by 
the Regional Office in St. Petersburg, Florida awarded an 
increased rating to 30 percent for ulcerative colitis.  The 
appellant's claims file was afterwards transferred to the 
Montgomery, Alabama Regional Office (RO).  A subsequent 
rating decision, issued in 1997 by the Montgomery RO, granted 
service connection for polyarthralgia, assigning a 
noncompensable evaluation, and confirmed the prior denial of 
an increased rating for the appellant's ulcerative colitis.

The appellant appeared and testified at a hearing held before 
the undersigned Member of the Board at the RO in April 1999.  
The case was remanded to the RO for additional development in 
July 1999.  The disability rating for the chronic arthralgia 
of multiple joints was subsequently increased to 20 percent 
for the period beginning January 21, 2000.  This was the date 
of a VA examination that was said to be the first clinical 
evidence that the polyarthralgia disability had increased in 
severity.  After this partial grant of benefits sought was 
issued, the appellant did not specifically withdraw his 
appeal.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus the issues are as set out on the title page.  

It is also noted that the appellant appealed the initial 
noncompensable rating that was assigned to the polyarthralgia 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The appellant's service-connected colitis is manifested 
by complaints of frequent bowel movements with abdominal 
cramping and yearly rectal bleeding; however, the appellant 
does not experience anemia, malnourishment, or weight loss.

3.  The appellant's polyarthralgia disability has been 
manifested since 1991 by subjective complaints of limited 
motion with pain on use and consistent notation by medical 
personnel of these complaints, as well as use of medication 
to control the pain.  Joint pain due to the arthralgia has 
not clinically shown to be manifested by any limitation of 
motion, but there is evidence of involvement of major joints 
and groups of minor joints with complaints of pain and 
swelling of variable intensity that approximate 
incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria, both schedular and extraschedular, for an 
increased evaluation for ulcerative colitis have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (1999).

2.  The schedular criteria for a compensable evaluation of 
not more than 20 percent as of September 11, 1991, for 
chronic arthralgia of multiple joints have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Code 5003 (1999); Fenderson v. West 
12 Vet. App. 119 (1999).

3.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 20 percent for the chronic arthralgia 
of multiple joints have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Code 5003 (1999); Fenderson v. West 12 Vet. App. 
119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the appellant's claims of 
entitlement to increased evaluations for ulcerative colitis 
and polyarthralgia are well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  When a veteran is awarded service connection for 
a disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
appellant has been provided hearings and recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
reports of the VA medical examinations conducted in September 
1996, and January 2000; the reports of private and VA medical 
treatment rendered between 1991 and 1999; and in the 
testimony given by the appellant at his various personal 
hearings at the RO and before the Board in April 1991, April 
1995, September 1997, and April 1999.

During his April 1991 RO hearing the appellant stated that he 
was on a tapering dose of Prednisone and that he had numerous 
colitis attacks per year.  He testified that he had to be on 
a low fiber and low dairy diet and that he did not wear any 
pads for soiling protection.  He subsequently testified at 
his April 1995 Central Office hearing that his colitis was 
currently in remission and that he would have at least one 
attack per month.  The appellant stated that his condition 
was a little bit better than it was in 1992, and that the 
arthralgia started in 1979.  He testified that he had 
limitation of motion and difficulty bending his joints.  
During his September 1997 RO hearing, the appellant said that 
he recently had minor rectal bleeding which he related to the 
moderate stage of his condition, severe would be with rectal 
bleeding and need for Prednisone, and mild being a crampy 
feeling with diarrhea.  He reported that during the previous 
five years he had had one severe attack per year, 6 or 7 
medium, with mild attacks 3 out of every 4 weeks.  He also 
reported that the aches in his joints were sometimes extreme, 
that he had diarrhea and gas often, that he was on a low 
roughage diet with no dairy products, that he had to take 
medication for the colitis and the joint pain and that he had 
limitation of motion due to the joint pain.  Most recently, 
the appellant testified at his April 1999 hearing before the 
undersigned member of the Board that his weight fluctuated 
15-20 pounds at any given time, that the crampy feeling would 
come and go on a weekly basis, that he had joint pain that 
affected his range of motion and that the joint pain was 
worse after prolonged standing.  He stated that he 
occasionally would have bloody stools and that he had had to 
miss time from work because of the colitis.

Review of the medical evidence of record revealed that the 
appellant underwent a VA medical examination in October 1991.  
He complained of arthritis since 1979, and reported that he 
was taking pain medication for it.  He stated that he was 
limited in his activities due to severe pain in his knees, 
elbows and wrists and that he was unable to stand or kneel 
for any length of time.  A private medical report, dated in 
May 1991, revealed that the appellant was complaining of 
arthritis, particularly in the knees, which hurt on an 
intermittent basis with swelling and stiffness.  The doctor 
noted that the appellant's bowels were under control.

The evidence of record contains an April 1993 report from the 
appellant's private treating physician stating that the 
appellant had actually done quite well, although he had 
noticed a slight tendency for diarrhea and cramping when 
under stress.  The doctor noted that the appellant had had no 
bleeding; was generally having formed stools; that he was 
able to maintain his weight; his energy was good; and he was 
physically active.  However, the physician also reported that 
the appellant did have some arthralgias and arthritis that 
was controlled with medication.  In April 1997, this 
physician noted that the appellant had periodic flare-ups and 
that he was having stable bowel movements without 
constipation, diarrhea, melena or hematochezia.  His weight 
was stable and his appetite was good.  His only complaint was 
myalgias/arthralgias.  The doctor stated that the appellant 
had pain in his peripheral joints and was having to take 
large amounts of Advil for it.

The appellant underwent VA medical examinations in September 
1996; he complained of continued joint pain throughout the 
years.  He was noted to be on Relafen for the pain.  On 
physical examination, his weight was 134 pounds and his 
rectal examination was negative.  He was noted to be 
adequately nourished.  He reported three bowel movements per 
day along with intermittent episodes of nausea accompanied by 
abdominal discomfort.  He reported one major flare-up with 
bleeding per year, moderate flare-ups once a month and minor 
cramping with increased stools on a daily basis.  
Radiographic examination of the knees, hips, and elbows were 
normal, as was the ranges of motion of those joints.

Review of the evidence of record reveals that the appellant's 
weight varied between 131 and 140 pounds for the period from 
April 1997 to October 1999.  For example, in April 1997, he 
weighed 137 pounds and in May 1999, he weighed 136 pounds.  
He underwent blood tests for hematocrit and hemoglobin on 
several occasions- in September 1990, April 1995, September 
1996, and October 1998; each time, his hematocrit and 
hemoglobin values were within the mid to high portion of the 
normal reference ranges given by the reporting laboratory.

Most recently, the appellant was seen by his private 
physician in May 1999; he complained of occasional abdominal 
cramping and diarrhea, but denied any recent blood in his 
stool.  A colonoscopy performed in July 1999 demonstrated 
remission of the colitis.  The appellant subsequently 
underwent VA medical examinations in January 2000.  He 
reported that his colitis was presently in remission.  He 
reported some nausea but no vomiting.  He stated that he had 
2-3 bowel movements per day with cramping.  He complained of 
arthralgia that affected his shoulders, elbows, hands, hips 
and knees; this arthralgia was said to be diffuse and 
sometimes lasting for days.  It was noted that the impairment 
during flare-ups was moderately severe.  On physical 
examination, his ranges of motion were described as normal, 
but he was noted to complain of pain with any stress applied 
with pressure.



I.  Ulcerative colitis.

The regulations applicable to the digestive system state that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  A single evaluation should be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  In this case, 
the appellant has been rated under Diagnostic Code 7323, 
ulcerative colitis.  According to Diagnostic Code 7323, a 100 
percent rating is warranted for a pronounced condition 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  A 
60 percent evaluation requires a severe condition, with 
numerous attacks per year and malnutrition, with only fair 
health during remissions.  Moderately severe symptoms, with 
frequent exacerbations warrant a 30 percent evaluation.

The Board acknowledges the appellant's repeated reports of 
frequent exacerbations of his service-connected colitis.  He 
has consistently described frequent bowel movements, 
abdominal cramping, rectal bleeding, and the need for 
medications.  Significantly, however, the medical evidence 
confirms that the appellant has not undergone any attack 
severe enough for the prescription of Prednisone since 1991, 
and the medical records in evidence do not show that he has 
experienced any anemia or malnutrition.  In fact, the 
appellant's own private physician stated in April 1993, that 
the appellant's was able to maintain his weight and later 
stated, in April 1997, that his weight was stable and makes 
no mention in any of the records of anemia.  Furthermore, the 
appellant's weight has remained fairly stable without any 
significant loss of weight due to problems with colitis.

The medical evidence reported above, in broad outline, paints 
a disability picture caused by ulcerative colitis which 
consists of daily loose stools, intermittent abdominal pain 
approximately weekly and blood in his stools once per year.  
As noted above, a 60 percent disability rating is warranted 
when ulcerative colitis is severe, with numerous attacks a 
year and malnutrition, the health only fair during 
remissions.  38 C.F.R. § 4.114, Diagnostic Code 7323.  It 
appears to the Board that these criteria are conjunctive in 
nature, that is, each factor cannot be considered in 
isolation from the others.  The Diagnostic Code portrays the 
disability as one that has periods of exacerbation and 
remission and indeed the appellant's disease is clearly 
characterized by such a pattern.  The Board finds that, in 
the context of the criteria in the VA Schedule for Rating 
Disabilities, it would be logically inconsistent to look only 
at one aspect without reference to the entire pattern of the 
disease.

Applying the diagnostic criteria to the appellant's 
disability, the Board concludes that the requirements for a 
60 percent disability rating are not met.  It is noted that a 
review of the appellant's medical history from 1991 does not 
show numerous attacks per year.  He was noted to be in 
continued remission in 1993, 1995, 1997, and 1999.  The 
medical evidence presented does not, therefore, establish 
numerous attacks per year.  The Board further notes that none 
of the doctors who examined the appellant characterized his 
disability as severe or reported any evidence of anemia, 
general debility or other complications.

The Board cannot identify objective evidence demonstrating 
that the appellant is 60 percent disabled due to ulcerative 
colitis.  Therefore the Board has concluded that the 
preponderance of the medical evidence demonstrates that the 
appellant's ulcerative colitis has resulted in symptomatology 
which more nearly approximates that for a 30 percent 
disability rating under Diagnostic Code 7323.

The current 30 percent rating for the ulcerative colitis 
disability is proper, based on clinical evidence 
demonstrating reemission with only periodic flare-ups along 
with stable weight with no complaints or findings of 
vomiting, melena, hematochezia, anemia or malnutrition over 
the last several years.  The preponderance of the evidence is 
against an evaluation in excess of 30 percent.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


II.  Polyarthralgia.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. 

Furthermore, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, if supported by adequate pathology and evidenced 
by visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45 factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable evaluation.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The appellant has been service connected for chronic 
polyarthralgia of multiple joints, effective September 11, 
1991.  Arthralgia is defined as "pain in a joint."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 1994).  There is no 
specific diagnostic code for arthralgia.  VA regulations 
provide that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The appellant's chronic arthralgia of multiple joints is 
rated under Diagnostic Code 5003 for degenerative arthritis.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, the appellant's polyarthralgia disability has 
been rated as 20 percent disabling, although not under a 
specific diagnostic code relating to limitation of motion.  
The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.

The RO granted a 20 percent evaluation for the appellant's 
polyarthralgia based on the findings of the VA doctor who 
examined the appellant in January 2000; the effective date 
was the date of that examination.  However, the Board notes 
that the evidence of record is replete with similar findings 
dating back to 1991.  Furthermore, the appellant has also put 
forth credible complaints of joint pain and pain on use of 
the joints.  With regard to such complaints, and clinical 
findings, of pain on motion, especially as recorded upon 
examination, the Court has held that VA must consider 
additional functional loss on use due to pain on motion or 
due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

The appellant has a medically demonstrated polyarthralgia 
which affects a number of his joints.  The Board has also 
acknowledged the appellant's complaints of pain on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, and giving the appellant the benefit of the doubt, such 
a diagnosis of polyarthralgia coupled with the appellant's 
complaints of pain with resultant limitation of use, the 
Board finds that the appellant's symptomatology has existed 
since the grant of service connection and that therefore the 
20 percent evaluation was warranted at that time.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not clearly preponderate against the claim 
for an increased initial rating and in essence establishes 
entitlement to the highest schedular evaluation under 
Diagnostic Code 5003 without limitation of motion.  It 
supports a conclusion that the appellant's chronic arthralgia 
of multiple joints results in pain that is nearly 
continuously present but not reported to be refractory to 
treatment, since it is basically alleviated by medication and 
rest.  Essentially the disorder is accompanied by symptoms 
characteristic of the level of disability manifested by 
appreciable objective evidence of joint involvement without 
residual limitation of motion objectively shown at this time.  
Since the 20 percent evaluation is the highest rating 
available for multiple joint involvement without limitation 
of motion under Diagnostic Code 5003, consideration of a 
higher evaluation for pain under 38 C.F.R. §§ 4.40, 4.45 is 
not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, a 20 percent disability rating is now assigned 
for the polyarthralgia disability effective from September 
11, 1991, the date service connection was granted.  See 
38 C.F.R. § 3.400.  The Board believes that the evidence 
discussed above does not allow for the assignment of a higher 
disability rating at any time.  The medical evidence reported 
above indicates that the appellant's service-connected 
polyarthralgia disability has essentially remained stable 
throughout the entire period.  In addition, the Board 
concludes, for the reasons set out above, that a rating 
greater than 20 percent for this service-connected disability 
is not warranted at any time during the pendency of this 
claim.  See Fenderson, supra.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting an evaluation in 
excess of 20 percent for the appellant's polyarthritis 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Extraschedular rating.

The Board finds no evidence that the appellant's service-
connected ulcerative colitis and polyarthralgia disabilities 
present such an unusual or exceptional disability picture as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the appellant's symptoms have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected ulcerative 
colitis disability or the polyarthralgia disability 
interferes markedly with employment in a way not contemplated 
by the schedular rating.  Nor is there any evidence that 
either condition has caused repeated hospitalizations, or 
that there were any other exceptional disabling 
characteristics that would not be addressed by the schedular 
rating criteria.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level both for his ulcerative colitis and his 
polyarthralgia, and that the grant of an extraschedular 
evaluation in excess of 30 percent for the colitis disability 
or 20 percent for the polyarthralgia is not warranted.




ORDER

Entitlement to an increased evaluation for ulcerative colitis 
is denied.

An evaluation of 20 percent, for the appellant's 
polyarthralgia, beginning September 11, 1991, is granted.

An evaluation in excess of 20 percent for the appellant's 
polyarthralgia is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

